Citation Nr: 1451636	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

2.  Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1971 to June 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In February 1996, the Veteran submitted a completed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of the American Legion.  In January 2009, the Veteran submitted VA Form 21-22 in favor Veterans of Foreign Wars of the Unites States (VFW).  However, in in a November 2014 letter, VFW stated, in part, that they are unable to accept representation because the January 2009 VA Form 21-22 lacks the necessary dual signatures.  Moreover, the Board notes that the American Legion acted on the Veteran's behalf in all VA matters since the initial appointment most recently with respect to an August 2014 Informal Hearing Presentation.  Accordingly, the American Legion is the Veteran's representative of record as reflected on the title page.

The issue of entitlement to non service connected pension has been raised by the record, as the Veteran attempted to appeal such in February 2009, and also specifically raised such in a statement dated in January 2009, received by VA in February 2009, and associated with the record in Virtual VA, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  An October 2008 rating decision denied a claim to reopen entitlement for service connection for tinnitus, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the final October 2008 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

3.  A March 2006 rating decision denied a claim of entitlement for service connection for bilateral hearing loss, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

4.  Evidence received since the final March 2006 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

5.  The Veteran's tinnitus is as likely as not related to his active service.

6.  The Veteran's bilateral hearing loss is as likely as not related to his active service.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision, which denied a claim to reopen entitlement to service connection for tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the previously denied claim to reopen entitlement to service connection for tinnitus has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2014).  

3.  The March 2006 rating decision, which denied a claim of entitlement for service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for bilateral hearing loss has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  

5.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this decision, the Board reopens the previously denied claims of service connection for bilateral hearing loss and tinnitus and also grants entitlement to service connection for bilateral hearing loss and tinnitus.  This award represents a grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's duty to notify or assist is not necessary. 

A.  New and Material Evidence

The Veteran originally filed claims of service connection tinnitus and a right ear disability in February 1996.  The RO denied these claims, among other claims, in September 1996 correspondence.  The Veteran submitted claims for ear infections, hearing loss and tinnitus in a March 2005 application for benefits.  The RO denied these claims in a March 2006 rating decision.  The March 2006 rating decision was not appealed and no new and material evidence was received within the appeal period, thus, the March 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In July 2008 the Veteran again submitted claims for hearing loss and tinnitus, among other claims.  The RO denied these claims, among other claims, in an October 2008 rating decision.  The Veteran appealed the denial of the claim to reopen entitlement to service connection for bilateral hearing loss and such forms the basis of the present appeal with respect to this claim.  The Veteran did not appeal the October 2008 rating decision with respect to tinnitus and no new and material evidence was received within the appeal period with respect to the tinnitus claim, thus, the October 2008 rating decision, with respect to the tinnitus claim, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In his January 2010, VA Form 9, substantive appeal, the Veteran attempted to appeal a claim specific to tinnitus, which the RO properly interpreted as a new claim to reopen entitlement to service connection for tinnitus.  A claim to reopen entitlement to service connection for tinnitus was denied in a November 2011 rating decision, and forms the basis of the present appeal for this claim.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is received by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly received evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the March 2006 rating decision, which denied entitlement to service connection for bilateral hearing loss, included service treatment records (STRs), October 2005 VA examination reports, a December 2005 statement from the Veteran and a March 2005 application for benefits.  The March 2006 rating decision denied the claim of entitlement to service connection for bilateral hearing loss as there was no evidence showing bilateral hearing loss was occurred in or caused by service.  The March 2006 rating decision specifically stated that the Veteran's STRs were negative for complaints of or treatment for hearing loss and that the first evidence of hearing loss was shown at the October 2005 VA examination.  

The evidence of record at the time of the October 2008 rating decision, which denied a claim to reopen entitlement to service connection for tinnitus, included STRs, VA treatment records and a July 2008 application for benefits.  The October 2008 rating decision denied the claim to reopen entitlement to service connection for tinnitus as new and material evidence had not been received.  The March 2006 rating decision denied entitlement to service connection for tinnitus on the merits as there was no evidence that tinnitus was occurred in or caused by service as STRs were negative for complaints of such.  

New evidence added to the record, since both the March 2006 rating decision and October 2008 rating decision, consisted of additional VA treatment records and a December 2009 VA audiological examination report.  The December 2009 VA audiological examination report stated that it was not possible to determine the etiology of the Veteran's hearing loss and tinnitus without resorting to mere speculation due to the Veteran's reported history of significant noise exposure both during and after military service.  Thus, the December 2009 VA examiner appeared to link both the Veteran's tinnitus and bilateral hearing loss to noise exposure, albeit it was not definitively determined if either condition was related to in-service noise exposure.  The Board finds the December 2009 VA audiological examination report is new because it was not previously before VA decision makers.  The evidence is also material because, as described above, the new medical evidence appeared to suggest that the Veteran's current hearing loss and tinnitus may be related to noise exposure.  Accordingly, the claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

B.  Service Connection 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014). 

In the February 1996 claim and statement, the Veteran asserted his ear issues and tinnitus were a result of acoustic trauma from working on the flight line refueling aircraft during active duty.  The Veteran's service treatment and personnel records do not reference noise exposure, hearing loss or tinnitus.  Nevertheless, the Veteran's DD 214 documents that his military occupational specialty was fuel helper in the Air Force.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for bilateral hearing loss and tinnitus.

The Veteran was afforded VA audiological examinations in October 2005 and December 2009.  Both VA examiners provided diagnoses of bilateral sensorineural hearing loss and tinnitus.  Both the October 2005 and December 2009 VA audiometric testing revealed bilateral hearing loss disability for VA purposes in both ears.  Id.  Each examiner also noted that the Veteran had tinnitus.  Thus, the current disability element of both claims is established by the evidence.  The question remaining for consideration is whether the Veteran's current disabilities of hearing loss and tinnitus are related to the in-service noise exposure.

As to the origin of the Veteran's hearing loss and tinnitus, the October 2005 VA examiner did not provide a nexus opinion.  The December 2009 VA examiner opined, that there was no documentation of frequency specific hearing levels at the time of separation, and therefore, based on the Veteran's reported history of significant noise exposure both during and after military service, it was not possible to determine the etiology of the hearing loss or tinnitus without resorting to mere speculation.  Thus, while the December 2009 VA examiner concluded that speculation would be required to attribute the Veteran's hearing loss and tinnitus to active service, the VA examiner provided a rationale as to why a definitive opinion could not be provided.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Notably, the December 2009 VA examiner did not rule out the possibility that noise exposure during service resulted in the Veteran's hearing loss and tinnitus, but conversely, appeared to attribute each to noise exposure although it was not determined if each were a result of in-service noise exposure.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Notably, at the December 2009 VA examination the Veteran did not report any recreational noise exposure but did indicate post service occupational noise exposure as a truck driver.  

However, the Veteran has consistently stated that he has experienced hearing loss and tinnitus during and since service.  Specifically, in a February 1996 claim and statement, the Veteran reported he experienced constant tinnitus and right ear problems since his release from active duty.   The Veteran indicated, in his March 2005 application for benefits, that his hearing problems and tinnitus onset during service, from 1971 to 1973.  At the October 2005 and December 2009 VA audiological examinations the Veteran reported severe tinnitus for 30 years.  Finally, in the March 2013, VA Form 9, substantive appeal, the Veteran's representative stated the Veteran reported his tinnitus began in service on the flight line.  

The Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in the ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his hearing difficulty and tinnitus to be credible and they are accorded significant evidentiary weight.  Moreover, VA treatment records, specifically a July 2008 VA treatment record, documented that the Veteran experienced hearing difficulties and tinnitus intermittently for 30 years.  Thus, the Veteran's credible statements, combined with other evidence regarding his disabilities, are probative.

At the least, this evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to noise exposure in service.  When resolving doubt in the Veteran's favor, the Board finds that the two disabilities are in fact related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.

ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection tinnitus is granted.

New and material evidence having been received, the claim to reopen entitlement to service connection for a bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


